Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a vapor chamber (e.g. Figure 3 embodiment) comprising at least: a main body (1) that includes a first plate (11) and a second plate (12) that together define an airtight chamber (13), a water-filling section (15), and a flange (14) disposed along an outer periphery of the main body, where the water filling section has a water-filing notch (151) with a continuously curved profile that extends inwardly from an edge of the airtight chamber and a water filling passage (Figure 3), where one end of the water-filling passage extends through the flange to terminate at an edge of the flange (Figure 3), and where another end of the water-filing passage connects to the water-filling notch to communicate with the airtight chamber (Figure 3).

The art of record discloses a vapor chamber (Lai US 2016/0128233) comprising: a main body (10) having a first plate body (31) and a second plate body (21) correspondingly mated with each other to together define an airtight chamber (34) (Paragraph 24), a water-filling section (Annotated Figure 2 of the 6/18/2021 Office Action), and a flange (32) disposed along an outer periphery of the main body (Figure 2), the water-filling section defining a water-filling notch (Annotated Figure 2 of the 6/18/2021 Office Action) extending inwardly from an edge of the airtight chamber (Figure 2 and also Figure 6: The water-filling notch extends inwardly from an edge of the airtight chamber as defined by element 21) and a water-filling passage (Annotated Figure 2 of the 6/18/2021 Office Action).  However, Lai does not disclose “a water-filing continuously curved profile that extends inwardly from an edge of the airtight chamber and a water filling passage” (emphasis added) as recited in claim 1.
The art of record also discloses a vapor chamber (Shen US 2016/0221131) comprising: a main body (1) having a first plate body (171) and a second plate body (172) correspondingly mated with each other to together define an airtight chamber (11), a water-filling section (19), and a flange (Figure 10: Location where 171 and 172 mate) disposed along an outer periphery of the main body (Figures 9-10), where Shen provides a teaching for providing a portion of a water-filling passage (18) that extends to the flange with a height equal to or lower than a height of the flange (Figures 10A-10C: The water-filling section is pressed to close the water-filling passage).  However, Shen does not disclose “a water-filing notch with a continuously curved profile that extends inwardly from an edge of the airtight chamber and a water filling passage” as recited in claim 1.
The art of record also discloses a vapor chamber (Honmura US 2015/0119111) comprising: a main body (1) having a first plate body (11) and a second plate body (12) correspondingly mated with each other to together define an airtight chamber (Paragraph 113), a water-filling section (17), and a flange (23) disposed along an outer periphery of the main body (Figures 1 and 28), where Honmura provides an express teaching for configuring a water-filling passage with one end that extends through the flange to terminate at an edge of the flange (Annotated Figure 2B of the 6/18/2021 Office Action and Paragraph 113) and another end that connects with the water-filling notch to communicate with the airtight chamber (Annotated Figure 2B of the 6/18/2021 Office Action and Paragraph 113).  However, Honmura does not disclose “a water-filing 
The art of record also discloses a vapor chamber (Tan US 2011/0108245) comprising: a main body (28) having a first plate body (32) and a second plate body (30) correspondingly mated with each other to together define an airtight chamber (Figure 2), a water-filling section (46), and a flange (Figure 2: Clearly depicted as a location where 30 and 32 are connected but not provided with a reference number) disposed along an outer periphery of the main body (Figure 2), where the water-filling section defines a water-filing notch with curved portions (Figures 2-4).  However, Tan does not disclose “a water-filing notch with a continuously curved profile that extends inwardly from an edge of the airtight chamber and a water filling passage” as recited in claim 1.
While the art of record teaches various types of vapor chambers that include a water-filling section (i.e. a fluid fill tube configure to introduce working fluid into the vapor chamber), there does not appear to be a teaching found in the art or record that would suggest providing a water-filling section that defines a water-filing notch with a continuously curved profile as recited in claim 1 without relying on impermissible hindsight or substantial redesign.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0108245 discloses a vapor chamber filling structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/BRIAN M KING/Primary Examiner, Art Unit 3763